The opinion of the Court was drawn up by
Weston C. J.
The presiding Judge had a right, at his discretion, to permit the item, which the plaintiffs had failed to prove, to be stricken from their account. It appeared, that notes had been given to Fiske & als., purporting to be signed by the defendants, as copartners. By their default, when these notes were put in *283suit, the defendants admitted their liability upon them. It was competent evidence, to show that they had held themselves out as partners, and therefore tended to prove a partnership, although in transactions between other persons.
The misnomer in the Christian name of one of the defendants, not having been taken advantage of in abatement, was legally amendable.

Exceptions overruled.